Citation Nr: 9912977	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-28 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for nasopharyngeal 
carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active duty from May 1962 to July 1989.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's nasopharyngeal carcinoma and a disease in service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for carcinoma of the 
nasopharynx.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
carcinoma of the nasopharynx.  The veteran essentially 
asserts that his nasopharyngeal cancer was incurred while in 
active service.  The RO has obtained a VA medical opinion as 
well as the veteran's private medical records.  All possible 
development has been accomplished.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  The law requires that someone 
claiming VA benefits must present evidence of a "well 
grounded" claim.  That is, the veteran must present evidence 
that his claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on May 7, 1975 and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
such agent during that service.  38 U.S.C.A. § 1116(a) (West 
1991); 38 C.F.R. § 3.307(a)(6)(iii) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 3.307(a)(6) are 
met even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 3.307(d) are also satisfied.  Such diseases 
include but are not limited to respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1998). 

However, the Board must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. § 
5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). 

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as arthritis and hypertension, 
service connection is warranted when the disease is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1998).

The veteran had active service from May 1962 to July 1989.  
Service medical records, dated September 1984, show a 
glistening, smooth nodule on the right tonsillar pillar.  

Private medical records show that the veteran underwent 
treatment for advanced nasopharyngeal cancer with radiation 
therapy and chemotherapy from December 1995 to September 
1996.  A biopsy of the mass revealed an undifferentiated 
carcinoma of the lymphoepithelioma type.  Subsequently dated 
medical records show follow-up for the veteran's 
nasopharyngeal cancer.

The veteran's carcinoma of the nasopharynx was first shown 
many years after service, although he contends otherwise.  
The veteran has claimed that his nasopharyngeal cancer was 
first shown in September 1984 while in active service. The 
record clearly shows that he did indeed serve in Vietnam 
during the Vietnam conflict.  38 C.F.R. § 3.307(a), 3.309(e).  
However, nasopharyngeal carcinoma is not among the diseases 
listed in 38 C.F.R. § 3.309(e); and the evidence does not 
show that carcinoma of the nasopharynx is a respiratory 
cancer, as contemplated by § 3.309(e).  Therefore, that 
section is not applicable to the veteran's claim and the 
veteran's cancer may not be presumed to be due to his 
exposure to Agent Orange.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341 (1994).  Here, the veteran suffered from nasopharyngeal 
carcinoma.  Such a carcinoma is not one of the diseases 
specified in the regulations pertaining to chemical dioxins.  
The veteran's cancer has not been classified as a "soft 
tissue sarcoma," the type of condition for which service 
connection could be granted on a presumptive basis.  
Consequently, since there is no presumption for a connection 
between herbicide exposure and subsequently developing 
carcinoma of the nasopharynx, service connection cannot be 
allowed on a presumptive basis.

Finally, service connection may be established on a direct 
incurrence basis (under the provisions of 38 U.S.C.A. § 
1154(a) and 38 C.F.R. § 3.303(d)) if the evidence shows that 
the carcinoma is etiologically related exposure to Agent 
Orange in service or otherwise to service, even though the 
disorder is not among those enumerated at 38 C.F.R. § 
3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In this case, the private physician indicated that the 
description of his previous nodule in 1984 corresponds 
exactly to the area in which the cancer was documented.  He 
wrote that he had no way of knowing whether the nodule in 
1984 was malignant, and although the 12 year interval seemed 
unusually long, it was certainly a remarkable coincidence 
that cancer subsequently developed at the identical site.  
The VA examiner indicated that the 11-year lapse between the 
1984 lesion and the current nasopharyngeal carcinoma was an 
exceedingly long time for lymphoepitheliomas.  He opined that 
the two diseases were not related.  However, since there was 
no biopsy initially, there was no way to rule out that he 
might have had a premalignant lesion in this area in 1984.  
He wrote that the natural history of lymphoepithelioma is 
that it was a fairly rapidly progressive disease, which would 
not be compatible with disease free survival of 1984 to 1996.  
Neither physician attributed the veteran's nasopharyngeal 
cancer to the nodule in service.  

The physicians' statements were weak and did not 
affirmatively build a nexus between the 1984 nodule, in 
service and the post-service nasopharyngeal cancer.  The 
private doctor merely notes that there is a remarkable 
coincidence.  This does not give rise to a nexus, 
particularly when the same doctor notes the time delay 
between the inservice and post service findings.  The VA 
doctor's statement that he can not rule out a premalignant 
lesion (in service) does not establish that there was a 
premalignant lesion.  The examiner merely establishes that 
without certain information a complete opinion cannot be 
reached.  When the VA examiner's statement is viewed in 
context of the entire documents, including the statement 
"would not be compatible," the opinion does not give rise 
to a nexus or a well grounded claim.  At this time, there is 
no competent evidence that the cancer was present in service 
or manifest within one year of separation from service or 
that it is otherwise due to service.  Therefore, the claim of 
service connection is not well grounded.

The Court has held that assertions of medical relationship, 
causation or diagnosis, made by anyone lacking the medical 
training and expertise to enter such a judgment, including 
statements of the veteran, have no probative value.  Thus, 
the veteran's contentions that his cancer was incurred in 
service cannot be considered in this regard.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  That is, being a layman, 
he is not competent to give an opinion regarding medical 
causation, and his statements on such matters do not serve to 
make the claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In the absence of competent evidence that the nasopharyngeal 
carcinoma is linked to service, including his exposure to 
Agent Orange, the claim must be denied as not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Regardless, the VA has conducted all 
possible development obtained evidence and obtained an 
opinion.  The difference between a decision on the merits and 
one as not well grounded is illusory. 


ORDER

Service connection for nasopharyngeal carcinoma is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

